DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. 

3.	Applicant amended claims 1, 4-5, 9-10, 12-14, and 16-17

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kruegel et al (US 2012/0183143), hereinafter “Kruegel“, in view of Redfern et al (US 2011/0135097), hereinafter “Redfern“, further in view of Senese et al (US 9,143,321); hereinafter “Senese”.
Regarding claim 1, Kruegel teaches a P25 radio comprising: 
a housing (Figure 1, Radio 1); 
an antenna (Figure 1, Radio 1 includes antenna); 
a display (Figure 1, Radio 1 includes a display); 
keys (Figure 1, Radio 1 has keys function); a control module for managing user input via the keys and for presenting visual content via the display (Figure 1, Radio 1 has the display for visualizing the content);
 a communication module for sending and receiving communications via the antenna (Figure 1, Radio 1 includes antenna for communicating via the network, (pars [0019-0022] teach the communication device and the communication system typically includes multiple communication devices that may form one or more logical communication groups); and 
a key management facility module that is configured to: store one or more keysets (par [0013] teaches operating with multiple key management facility (KMF) includes at least on keyset); 
interface with the control module to receive user input that requests that at least one of the one or more keysets be provisioned on one or more P25 subscriber radios (par [0014] teach facilitate wireless communications over-the-air protocols or the key management procedures); and, 
Kruegel does not explicitly teach interface with the communication module to provision the at least one of the one or more keysets on the one or more P25 subscriber radios.  
Redfern, in the same field of endeavor, teaches interface with the communication module to provision the at least one of the one or more keysets on the one or more P25 subscriber radios (pars [0004] [0007-0008] [0024-0027] teach updated by a direct connection to a key fill device (KFD), or by over the air rekeying (OTAR), and updated with new keys).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Kruegel to Redfern, in order to provide a managing encryption keys in a radio communication system also updating the keys for the groups of users within a system, and updated the secure key data by a direct connection to a key fill device (KFD), or by over the air rekeying (OTAR) (as suggested by Redfern in paragraphs [0004-0005]).
Kruegel and Redfern do not explicitly teach such that the P25 radio provisions the at least one of the one or more keysets on the one or more P25 subscriber radio. 
Senese, in the same field of endeavor, teaches such that the P25 radio provisions the at least one of the one or more keysets on the one or more P25 subscriber radio (col. 1, line 37 to col. 2, line 29, and col. 5, line 27 to col. 6, line 43 teach download the traffic encryption key (TEK), and key encryption keys (KEKs) to the P25 radio, in which reads on provisions the keysets on the P25 radio).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Kruegel and Redfern to Senese, in order to manage the secure communication systems, i.g. secure voice and/or data communications between mobile transmitters and receivers. Such transmitters and receivers include in-car mobile or hand-held portable radios (mobiles) as well as fixed transmitters and receivers based on the traffic encryption key to reduce the likelihood that the keys might be obtained by unauthorized parties (as suggested by Senese in col. 1, lines 13-36).

Regarding claims 2 and 18, the combination of Kruegel, Redfern and Senese teach the P25 radio of claims 1, 17, Kruegel does not clearly teach wherein interfacing with the communication module to provision the at least one of the one or more keysets on the one or more P25 subscriber radios comprises implementing the over-the-air rekeying (OTAR) protocol to provision the at least one of the one or more keysets on the one or more P25 subscriber radios.  
Redfern, in the same field of endeavor, teaches wherein interfacing with the communication module to provision the at least one of the one or more keysets on the one or more P25 subscriber radios comprises implementing the over-the-air rekeying (OTAR) protocol to provision the at least one of the one or more keysets on the one or more P25 subscriber radios (pars [0004] [0007-0008] [0024-0027] teach updated by a direct connection to a key fill device (KFD), or by over the air rekeying (OTAR), and updated with new keys)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Kruegel to Redfern, in order to provide a managing encryption keys in a radio communication system also updating the keys for the groups of users within a system, and updated the secure key data by a direct connection to a key fill device (KFD), or by over the air rekeying (OTAR) (as suggested by Redfern in paragraphs [0004-0005]).

Regarding claim 3, the combination of Kruegel, Redfern and Senese teach the P25 radio of claim 1, Kruegel does not clearly teach wherein the one or more P25 subscriber radios comprise a plurality of P25 subscriber radios.
Redfern, in the same field of endeavor, teaches wherein the one or more P25 subscriber radios comprise a plurality of P25 subscriber radios (Figure 1, pars [0024-0026] teach a plurality of P25 radios).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Kruegel to Redfern, in order to provide a managing encryption keys in a radio communication system also updating the keys for the groups of users within a system, and updated the secure key data by a direct connection to a key fill device (KFD), or by over the air rekeying (OTAR) (as suggested by Redfern in paragraphs [0004-0005]).

Regarding claims 4 and 13, the combination of Kruegel, Redfern and Senese teach the radio of claims 1, 10, Kruegel and Redfern do not teach wherein the key management facility module is further configured to create the one or more keysets in response to receiving keyset creation input via the keys such that the P25 radio creates the one or more keysets.
 Senese, in the same field of endeavor, teaches wherein the key management facility module is further configured to create the one or more keysets in response to receiving keyset creation input via the keys such that the P25 radio creates the one or more keysets (col. 1, line 37 to col. 2, line 29, and col. 5, line 27 to col. 6, line 43 teach download the traffic encryption key (TEK), and key encryption keys (KEKs) to the P25 radio, in which reads on creates the one or more keysets).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Kruegel and Redfern to Senese, in order to manage the secure communication systems, i.g. secure voice and/or data communications between mobile transmitters and receivers. Such transmitters and receivers include in-car mobile or hand-held portable radios (mobiles) as well as fixed transmitters and receivers based on the traffic encryption key to reduce the likelihood that the keys might be obtained by unauthorized parties (as suggested by Senese in col. 1, lines 13-36).

Regarding claim 5, the combination of Kruegel, Redfern and Senese teach the P25 radio of claim 1, Kruegel and Redfern do not clearly teach comprising: a key fill device module that is configured to provision at least one of the one or more keysets on one of the one or more P25 subscriber radios via a direct connection such that the P25 radio provisions at least one of the one or more keysets on the one or more P25 subscriber radios via the direct connection.
Senese, in the same field of endeavor, teaches comprising: a key fill device module that is configured to provision at least one of the one or more keysets on one of the one or more P25 subscriber radios via a direct connection such that the P25 radio provisions at least one of the one or more keysets on the one or more P25 subscriber radios via the direct connection (col. 1, line 37 to col. 2, line 29, and col. 5, line 27 to col. 6, line 43 teach download the traffic encryption key (TEK), and key encryption keys (KEKs) to the P25 radio, in which reads on creates the one or more keysets).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Kruegel and Redfern to Senese, in order to manage the secure communication systems, i.g. secure voice and/or data communications between mobile transmitters and receivers. Such transmitters and receivers include in-car mobile or hand-held portable radios (mobiles) as well as fixed transmitters and receivers based on the traffic encryption key to reduce the likelihood that the keys might be obtained by unauthorized parties (as suggested by Senese in col. 1, lines 13-36). 

Regarding claim 6, the combination of Kruegel, Redfern and Senese teach the P25 radio of claim 1, Kruegel further teaches comprising: a port; wherein the direct connection is a wired connection (par [0016] teaches communicate via wired interfaces).  

Regarding claim 7, the combination of Kruegel, Redfern and Senese teach the P25 radio of claim 1, Kruegel further teaches wherein the direct connection is a wireless connection (par [0016] teaches communicate via wireless interfaces).  

Regarding claims 8 and 11, the combination of Kruegel, Redfern and Senese teach the radio of claims 7, 10, Kruegel further teaches wherein the wireless connection is one of a Wi-Fi connection (par [0016] teaches an Ethernet interface, a USB interface, and/or a FireWire interface), a Bluetooth connection, a VHF connection (par [0016] teaches an Ethernet interface, a USB interface, and/or a FireWire interface, a serial port interface (e.g., compliant to the RS-232 standard)) or a UIIF connection.  

Regarding claims 9 and 15, the combination of Kruegel, Redfern and Senese teach the radio of claims 1, 10, Kruegel further teaches comprising: one or more FIPS physical security components and a FPS module that secure the key management facility module (pars [0020] teaches configured to facilitate key management and distribution reads on secure Federal Information Processing Standards FIPS physical security components).  

Regarding claim 10, Kruegel teaches a P25 radio comprising: 
a housing (Figure 1, Radio 1); 
- Page 1 7 -Docket No. 32098.10an antenna (Figure 1, Radio 1 includes antenna); 
a display (Figure 1, Radio 1 includes a display); 
keys (Figure 1, Radio 1 has keys function); 
a control module for managing user input via the keys and for presenting visual content via the display (Figure 1, Radio 1 has the display for visualizing the content); 
a communication module for sending and receiving communications via the antenna (Figure 1, Radio 1 includes antenna for communicating via the network, (pars [0019-0022] teach the communication device and the communication system typically includes multiple communication devices that may form one or more logical communication groups); and 
Kruegel does not clearly teach a key fill device module that is configured to: store one or more keysets; interface with the control module to receive user input that requests that at least one of the one or more keysets be provisioned on a P25 subscriber radio; and interface with the communication module to wirelessly provision the at least one of the one or more keysets on the P25 subscriber radio.
Redfern, in the same field of endeavor, teaches a key fill device module that is configured to: store one or more keysets; interface with the control module to receive user input that requests that at least one of the one or more keysets be provisioned on a P25 subscriber radio; and interface with the communication module to wirelessly provision the at least one of the one or more keysets on the P25 subscriber radio (Figure 1, pars [0004] [0024-0026]).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Kruegel to Redfern, in order to provide a managing encryption keys in a radio communication system also updating the keys for the groups of users within a system, and updated the secure key data by a direct connection to a key fill device (KFD), or by over the air rekeying (OTAR) (as suggested by Redfern in paragraphs [0004-0005]).
Kruegel and Redfern do not clearly teach such that the P25 radio wirelessly provisions the at least one of the one or more keysets on the P25 subscriber radio.
Senese, in the same field of endeavor, teaches such that the P25 radio wirelessly provisions the at least one of the one or more keysets on the P25 subscriber radio (col. 1, line 37 to col. 2, line 29, and col. 5, line 27 to col. 6, line 43 teach download the traffic encryption key (TEK), and key encryption keys (KEKs) to the P25 radio, in which reads on creates the one or more keysets).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Kruegel and Redfern to Senese, in order to manage the secure communication systems, i.g. secure voice and/or data communications between mobile transmitters and receivers. Such transmitters and receivers include in-car mobile or hand-held portable radios (mobiles) as well as fixed transmitters and receivers based on the traffic encryption key to reduce the likelihood that the keys might be obtained by unauthorized parties (as suggested by Senese in col. 1, lines 13-36).

Regarding claim 12, the combination of Kruegel, Redfern and Senese teach the P25 radio of claim 10, Kruegel does not clearly teach further comprising: a port; wherein the key fill device module is further configured to: interface with the control module to receive additional user input that requests that at least one of the one or more keysets be provisioned on a second P25 subscriber radio; and - Page 18 -DocketNo. 32098.10interface with the communication module to provision the at least one of the one or more keysets on the second P25 subscriber radio via the port.  
Redfern, in the same field of endeavor, teaches comprising: a port; wherein the key fill device module is further configured to: interface with the control module to receive additional user input that requests that at least one of the one or more keysets be provisioned on a second P25 subscriber radio; and - Page 18 -DocketNo. 32098.10interface with the communication module to provision the at least one of the one or more keysets on the second P25 subscriber radio via the port (pars [0004] [0010] [0024-0026] teach creating a first update task relating to one or more of the rekey groups, creating a second update task relating to the same or different rekey group, each task involving deployment of one or more new keys to the respective groups).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Kruegel to Redfern, in order to provide a managing encryption keys in a radio communication system also updating the keys for the groups of users within a system, and updated the secure key data by a direct connection to a key fill device (KFD), or by over the air rekeying (OTAR) (as suggested by Redfern in paragraphs [0004-0005]).
Kruegel and Redfern do not clearly teach such that the P25 radio provisions the at least one of the one or more keysets on the second P25 subscriber radio via the port.
Senese, in the same field of endeavor, teaches such that the P25 radio provisions the at least one of the one or more keysets on the second P25 subscriber radio via the port (col. 1, line 37 to col. 2, line 29, and col. 5, line 27 to col. 6, line 43 teach download the traffic encryption key (TEK), and key encryption keys (KEKs) to the P25 radio, in which reads on creates the one or more keysets).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Kruegel and Redfern to Senese, in order to manage the secure communication systems, i.g. secure voice and/or data communications between mobile transmitters and receivers. Such transmitters and receivers include in-car mobile or hand-held portable radios (mobiles) as well as fixed transmitters and receivers based on the traffic encryption key to reduce the likelihood that the keys might be obtained by unauthorized parties (as suggested by Senese in col. 1, lines 13-36).

Regarding claim 14, the combination of Kruegel, Redfern and Senese teach the P25 radio of claim 10, Kruegel further teaches the P25 radio of claim 10, further comprising: Kruegel and Redfern do not clearly teach a key management facility module that is configured to: interface with the control module to receive user input that requests that at least one of the one or more keysets be provisioned on one or more P25 subscriber radios (pars [0013-0014]); and interface with the communication module to provision the at least one of the one or more keysets on the one or more P25 subscriber radios using the over-the-air rekeying (OTAR) protocol (pars [0034-0035])
 Kruegel and Redfern do not clearly teach such that the P25 radio provisions the at least one of the one or more keysets on the one or more P25 subscriber radio using the OTAR protocol.
Senese, in the same field of endeavor, teaches such that the P25 radio provisions the at least one of the one or more keysets on the one or more P25 subscriber radio using the OTAR protocol (col. 1, line 37 to col. 2, line 29, and col. 5, line 27 to col. 6, line 43 teach download the traffic encryption key (TEK), and key encryption keys (KEKs) to the P25 radio, in which reads on creates the one or more keysets).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Kruegel and Redfern to Senese, in order to manage the secure communication systems, i.g. secure voice and/or data communications between mobile transmitters and receivers. Such transmitters and receivers include in-car mobile or hand-held portable radios (mobiles) as well as fixed transmitters and receivers based on the traffic encryption key to reduce the likelihood that the keys might be obtained by unauthorized parties (as suggested by Senese in col. 1, lines 13-36).

Regarding claim 16, the combination of Kruegel, Redfern and Senese teach the P25 radio of claim of claim 10, Kruegel and Redfern do not clearly teach comprising: an encryption module that employs at least one of the one or more keysets to securely communicate voice or data communications with the P25 subscriber radios such that the P25 radio employs at least one of the one or more keysets to securely communicate voice or data communications with the P25 subscriber radio in addition to wirelessly provisioning the at least one of the one or more keysets on the P25 subscriber radio.
Senese, in the same field of endeavor, teaches comprising: an encryption module that employs at least one of the one or more keysets to securely communicate voice or data communications with the P25 subscriber radios such that the P25 radio employs at least one of the one or more keysets to securely communicate voice or data communications with the P25 subscriber radio in addition to wirelessly provisioning the at least one of the one or more keysets on the P25 subscriber radio (col. 1, line 37 to col. 2, line 29, and col. 5, line 27 to col. 6, line 43 teach download the traffic encryption key (TEK), and key encryption keys (KEKs) to the P25 radio, in which reads on creates the one or more keysets).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Kruegel and Redfern to Senese, in order to manage the secure communication systems, i.g. secure voice and/or data communications between mobile transmitters and receivers. Such transmitters and receivers include in-car mobile or hand-held portable radios (mobiles) as well as fixed transmitters and receivers based on the traffic encryption key to reduce the likelihood that the keys might be obtained by unauthorized parties (as suggested by Senese in col. 1, lines 13-36).

	Regarding to claim 17, the claim is interpreted and rejected for the same reason as set forth in claims 1 and 10.

Regarding claim 19, the combination of Kruegel, Redfern and Senese teach the method of claim 17, Kruegel further teaches wherein causing the at least one of the one or more keysets to be transmitted via the antenna of the P25 radio to the one or more P25 subscriber radios comprises causing the at least one of the one or more keysets to be transmitted over a direct connection established with a first P25 subscriber radio via the antenna of the P25 radio (pars [0014-0017] established the wireless networks over-the-air protocols or the key management procedures, where the network supports wired communications, the interfaces may comprise a serial port interface (e.g., compliant to the RS-232 standard, a parallel port interface, an Ethernet interface, a USB interface, and/or a FireWire interface and well known interfaces).

	Regarding claim 20, the combination of Kruegel, Redfern and Senese teach the method of claim 17, Kruegel further teaches comprising: causing at least one of the one or more keysets to be transmitted to a second P25 subscriber radio via a cable that is connected to a port of the P25 radio (pars [0014-0017] established the wireless networks over-the-air protocols or the key management procedures, where the network supports wired communications, the interfaces may comprise a serial port interface (e.g., compliant to the RS-232 standard, a parallel port interface, an Ethernet interface, a USB interface, and/or a FireWire interface).

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T VU whose telephone number is (571)272-8131.  The examiner can normally be reached on 8:00AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL T VU/
Primary Examiner, Art Unit 2641